Citation Nr: 1106822	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to an initial compensable rating for a left ear 
hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1970.  The Veteran also served in the Army National Guard from 
August 1982 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the RO in 
North Little Rock, Arkansas which, in pertinent part, reopened 
and denied the Veteran's service connection claim for a bilateral 
hearing loss disability.  Service connection for a left ear 
hearing loss disability was subsequently granted in a July 2008 
rating decision.  Thus, the only issue remaining before the Board 
is entitlement to service connection for a right ear hearing loss 
disability. 

In February 2008, the Veteran testified at a Board hearing at the 
North Little Rock RO before the undersigned.  A transcript of the 
hearing has been associated with the claims file. 

In April 2008, the Board reopened this claim and remanded it for 
further development.  It now returns for appellate review. 

The Board notes that the Veteran submitted a December 2007 
private treatment record after the July 2008 supplemental 
statement of the case (SSOC) was issued.  In a January 2011 
brief, the Veteran's representative waived initial consideration 
of any evidence submitted after the July 2008 SSOC by the agency 
of original jurisdiction (AOJ) in accordance with 38 C.F.R. 
§ 20.1304(c) (2010) (providing that any pertinent evidence 
accepted directly at the Board must be referred to the AOJ for 
initial review unless this procedural right is waived by the 
appellant).  The Board may proceed with appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an initial compensable rating for the Veteran's left 
ear hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest until 
several years after separation from the Army National Guard. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Notifying the claimant 
of what is necessary to substantiate a service connection claim 
requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, 
letters dated in April 2005 and June 2005 informed the Veteran of 
the first three elements of service connection, gave examples of 
the types of evidence the Veteran could submit in support of his 
claim, and provided notice of the Veteran's and VA's respective 
responsibilities for obtaining such evidence.  Since the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim, lack of notice with respect to the 
disability rating or effective date to be assigned did not affect 
the outcome of this claim or the essential fairness of the 
adjudication, and therefore no further notice is needed.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 115-16 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board concludes that the duty to notify 
has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file, as well as private examination reports submitted 
by the Veteran.  The Board notes that while the Veteran's August 
1982 entrance examination for his period of Army National Guard 
service is in the claims file, VA has been unable to obtain any 
other service treatment records pertaining to the Veteran's Army 
National Guard service.  When service medical records are lost or 
missing, VA has a heightened duty to assist in developing the 
claim, as well as to consider the applicability of the benefit of 
the doubt rule and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Here, in May 2002 the RO requested the Veteran's service 
treatment records for his period of Army National Guard service 
from the Adjutant General of the Arkansas Army National Guard.  
In May 2002, the Army National Guard responded that all records 
had been sent to the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  Accordingly, in October 2002 the RO 
submitted a request to the NPRC for the Veteran's Army National 
Guard records from August 1982 to August 1983.  The NPRC 
responded that it did not have the Veteran's Army records.  In a 
December 2002 letter, the Veteran was notified that VA had been 
unable to obtain the Veteran's Army National Guard treatment 
records.  The Veteran was invited to submit these records if he 
had them and was also informed of the types of evidence he could 
submit which could substitute for such records.  The Board notes 
that the Veteran has submitted such evidence, including 
statements from fellow service members.  In February 2004, VA 
issued a memorandum making a formal finding of unavailability of 
the Veteran's National Guard records which included an attachment 
reflecting the different attempts VA had made to obtain these 
records.  The Board also notes that according to a February 2008 
statement of the Veteran, as well as a statement submitted with 
his April 2007 VA Form 9, the Veteran did not receive a 
separation examination for his National Guard service.  Further, 
the Veteran has never stated that he received treatment for 
hearing loss during his Army National Guard service.  Thus, based 
on the foregoing, the Board finds that a separation examination 
for the Veteran's National Guard service does not exist and that 
further efforts to obtain the Veteran's Army National Guard 
records would be futile.  See 38 C.F.R. § 3.159(c)(2).  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claim.   The Board concludes that VA has satisfied its heightened 
duty to assist with respect to obtaining relevant evidence on the 
Veteran's behalf.  See, generally, 38 C.F.R. § 3.159; Cromer, 19 
Vet. App. at 217-18.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, pursuant to the Board's April 2008 remand directive, the RO 
provided the Veteran with an appropriate audiological examination 
in July 2008.  The Board finds that the VA examination obtained 
in this case is adequate for decision-making purposes as the 
examiner reviewed the claims file and medical records therein, 
interviewed and examined the Veteran, and provided a clear 
rationale for the opinion stated which is grounded in and 
consistent with the evidence of record.  The Board notes that the 
examiner stated that an opinion as to the etiology of the 
Veteran's right ear hearing loss could not be rendered without 
resorting to speculation.  However, the examiner's task was 
limited to addressing the likelihood that the Veteran's hearing 
loss was related to service and not to determine its actual 
cause, which is not relevant to the present claim.  Thus, the 
examiner's opinion regarding the question of a relationship to 
service is sufficient and no further opinion is necessary 
regarding the etiology of the Veteran's right ear hearing loss. 
Accordingly, the Board finds that VA's heightened duty to assist 
with respect to providing an adequate VA examination and opinion 
has been met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 
Barr, 21 Vet. App. at 312.  By the same token, the Board finds 
that there has been substantial compliance with its April 2008 
remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with its 
remand instructions, and imposes upon VA a concomitant duty to 
insure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial rather than strict compliance with the Board's remand 
directives is required under Stegall); accord Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

As noted above, the Veteran testified at a Board hearing before 
the undersigned in February 2008.  Under 38 C.F.R. § 3.102(c)(2) 
(2010), it is the responsibility of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position.  In Bryant v. Shinseki, 23 
Vet. App. 488, 491-93 (2010), the Court held that the hearing 
officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  
First, the hearing officer must explain fully the issues still 
outstanding that are relevant and material to substantiating the 
claim by explicitly identifying them for the claimant.  Id. at 
496.  Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the claim 
when such evidence is missing from the record or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran's right 
ear hearing loss is related to active service.  At the hearing, 
the law regarding service connection was explained to the Veteran 
both with respect to active duty service and to periods of active 
duty for training and inactive duty for training.  The Veteran 
was then asked what his belief was as to when his hearing loss 
began and what it could be related to.  The Board finds that this 
was sufficient to explain the outstanding issue to the Veteran.  
See id.  Further, the Board notes that in Bryant, 23 Vet. App. at 
498-99, the Court held that although the hearing officer did not 
explicitly lay out the material issues of medical nexus and 
current disability, the purpose of 38 C.F.R. § 3.102(c)(2) had 
been fulfilled because the record reflected that these issues 
were developed by VA, including the provision of a VA medical 
examination report, and there was no indication that the 
appellant had any additional information to submit.  Similarly, 
in this case the Veteran's claim has been fully developed, to 
include obtaining the Veteran's VA treatment records and 
providing an adequate VA medical examination, as discussed above.  
The Veteran has not identified any additional information or 
evidence relevant to this claim.  Thus, the outcome of this claim 
has not been affected with respect to any error in explaining the 
outstanding issues and therefore no prejudice exists.  See id.; 
see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) 
(holding that the assessment of whether prejudicial error exists 
is based on the specific facts of each case); Mayfield, 19 Vet. 
App. at 122.  

As to the duty to suggest evidence that may have been overlooked, 
the Veteran did not raise any new issues pertaining to his claim 
at the hearing.  The Veteran's missing National Guard records 
were also addressed at the hearing.  As discussed above, VA has 
made multiple attempts to obtain these records and been 
unsuccessful and there is no indication that further efforts to 
obtain them would be availing.  Further, there is no indication 
of any other outstanding evidence that may have been overlooked.  
See Bryant, 23 Vet. App. at 497-98.  Thus, apart from any missing 
National Guard records, the record appears to be complete.  
Therefore, there was no need to suggest the submission of any 
other evidence missing from the record.  See id.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122.

II. Service Connection

The Veteran contends that he is entitled to service connection 
for a right ear hearing loss disability resulting from hazardous 
noise exposure during his period of service with the Army 
National Guard from August 1982 to August 1983.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that active service is a prerequisite to service 
connection, and has been defined to mean "active military, naval, 
or air service." 38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2010).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of active duty 
for training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  Id.

In order for the Veteran to establish veteran status with respect 
to his Army National Guard service and therefore to be eligible 
for service connection, including service connection on a 
presumptive basis, for any disability claimed during his Army 
National Guard service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty, or that he was 
disabled from an injury incurred or aggravated during inactive 
duty training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

Under the first Shedden element, the evidence must show the 
presence of a current right ear hearing loss disability.  
Impaired hearing will be considered to be a disability under the 
laws administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  The Court has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  The auditory thresholds set forth in 38 
C.F.R. § 3.385 establish when hearing loss is severe enough to be 
service connected.  Hensley at 159.

The Board is satisfied with the evidence of a current disability.  
The July 2008 VA examination reflects an audiogram showing 
puretone thresholds for the right ear, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
55

The Veteran's speech recognition score for the right ear, based 
on the Maryland CNC Word List, was 88 percent.  Thus, the 
Veteran's puretone thresholds and speech recognition score 
establish the presence of a current hearing loss disability in 
the right ear.  See 38 C.F.R. § 3.385.

Under the second Shedden element, there must be evidence of in-
service incurrence or aggravation of a disease or injury.  In 
this regard, where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
the veteran's service record, the official history of each 
organization in which the veteran served, the veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  When an injury is incurred in combat, 
satisfactory lay or other evidence will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While 
service connection for a combat-related injury may be based on 
lay statements alone, the competent and credible evidence must 
still show a current disability and a nexus to service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  

Here, the Veteran has not stated and there is no evidence showing 
that he served under combat conditions.  Thus, the relaxed 
evidentiary standard under 38 U.S.C.A. § 1154(b) does not apply.  
The Board also notes that the Veteran does not claim that his 
hearing loss was incurred during his first period of active 
service from February 1962 to February 1970.  Nevertheless, the 
Board has considered whether the Veteran's right ear hearing loss 
may be related to this period of active service.  The Veteran's 
military occupational specialty (MOS) during this time was as a 
printer system operator according to his DD 214.  At the February 
2008 Board hearing, the Veteran stated that his job title was 
Non-Morse Intercept Operator.  The Veteran stated that he had to 
have excellent hearing for this job and that it did not involve 
hazardous noise exposure.  There is no other evidence that this 
position involved exposure to hazardous noise.  The January 1962 
enlistment examination does not reflect the results of 
audiological testing but does indicate that the Veteran's hearing 
was found to be normal.  There are no service treatment records 
documenting diagnoses, treatment, or complaints of hearing loss 
or other hearing problems during this period of active service.  
The Veteran's January 1970 separation examination reflects 
puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
0
LEFT
15
10
5
20
35

This audiogram shows that the Veteran's right ear hearing was 
normal at separation, although he did have some hearing loss in 
the left ear at this time at 4000 Hertz.  See 38 C.F.R. § 3.385; 
Hensley, 5 Vet. App. at 157.

According to the Veteran's testimony at the February 2008 
hearing, after the Veteran separated from active service in 
February 1970, the Veteran worked as a bookkeeper and insurance 
agent, and then commenced work with the St. Louis San Francisco 
Railroad, which later merged with the Burlington Northern 
Railroad.  The Veteran denied hazardous noise exposure in his 
civilian occupations.  With regard to the Veteran's employment 
with the railroad, the Veteran has stated that he worked in an 
office environment and was not exposed to hazardous noise. 

In August 1982, the Veteran entered service with the Army 
National Guard where he served as a Canon Crewman.  The Veteran 
has stated that he was exposed to hazardous noise at this time 
from the firing of guns and canons during two weeks of training.  
Fellow service members who submitted statements on behalf of the 
Veteran have also confirmed that the Veteran was exposed to 
hazardous noise at this time.  The Board finds based on the 
Veteran's MOS and statements submitted by and on behalf of the 
Veteran that he was exposed to hazardous noise during his Army 
National Guard service.  

However, there is no evidence that the Veteran's right ear 
hearing loss manifested while he was serving in the Army National 
Guard.  The Veteran's August 1982 enlistment examination for his 
period of Army National Guard service shows that his right ear 
hearing was found to be normal at this time.  An audiogram in 
this examination report reflects puretone thresholds for the 
right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
10

The Veteran's puretone threshold at 3000 Hertz and the results of 
a speech recognition test were not recorded.  This audiogram 
shows that the Veteran's right ear hearing was normal at 
entrance.  See id.  As discussed above, treatment records and a 
separation examination for the Veteran's period of National Guard 
service are not in the file.  However, as discussed in more 
detail below, a March 1989 private audiological examination 
report shows normal hearing in the right ear.  The fact that the 
Veteran had normal hearing in the right ear over five years after 
he separated from his National Guard service indicates that the 
Veteran's hearing in the right ear was normal at separation.  
Thus, based on the foregoing, the Board finds that the Veteran 
was exposed to hazardous noise during his period of National 
Guard service.  However, there is no evidence showing that right 
ear hearing loss manifested at this time.  

Under the third Shedden element, there must be competent evidence 
of a relationship between the Veteran's right ear hearing loss 
disability and his period of service.  In this regard, while the 
Board finds that the Veteran's hearing loss did not manifest 
either during his period of active service from February 1972 to 
February 1970 or during his period of service in the National 
Guard from August 1982 to August 1983, as discussed above, 
service connection may still be established if all of the 
evidence of record, including evidence of a continuity of 
symptomatology, shows that this disability was incurred in or 
aggravated by active service.  See 38 C.F.R. § 3.303(b)(d); see 
also Hensley, 5 Vet. App. at 159 (holding that the absence of a 
hearing loss disability in service does not preclude service 
connection for a current hearing loss disability). 

The Veteran has stated that he worked in an office environment 
for the St. Louis San Francisco Railroad (later the Burlington 
Northern) from 1971 until 2003, apart from his period of Army 
National Guard Service from August 1982 to August 1983.  The 
Veteran states that he did not have hazardous noise exposure in 
his civilian occupation.  The Veteran has also denied 
recreational noise exposure apart from "a distant history" of 
hunting.  Accordingly, the Board finds that the Veteran's only 
hazardous noise exposure was during his period of service for the 
Army National Guard.

At the July 2008 VA examination, the Veteran stated that he first 
noticed problems understanding speech shortly after summer camp 
training during his period of National Guard Service.  A February 
2008 statement by the Veteran's wife reflects that the Veteran 
did not have any problems with his hearing before he joined the 
National Guard.  She stated that the first time she remembered 
the Veteran having problems with his hearing was when he returned 
from two weeks of training at summer camp in 1983.  She stated 
that from then on the Veteran had trouble hearing.  

A March 1989 private audiogram, conducted in connection with the 
Veteran's employment with the railroad, reflects puretone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
10
5
35
66
65

This audiogram reflects that the Veteran's right ear hearing was 
normal in 1989 although the Veteran did have disabling left ear 
hearing loss at this time.  See 38 C.F.R. § 3.385; Hensley, 5 
Vet. App. at 157.

A January 1991 private audiogram reflects puretone thresholds for 
the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
10
30

This audiogram reflects that the Veteran had some hearing loss in 
the right ear at 4000 Hertz, although it was not severe enough to 
be considered disabling under VA law.  See id; see also July 2008 
VA examination report.

A February 1995 private audiogram reflects puretone thresholds 
for the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
40

This audiogram shows that the Veteran's right ear hearing loss at 
4000 Hertz was severe enough to be considered disabling under VA 
law.  See id.

In a March 2005 letter, a private doctor opined that the 
Veteran's hearing loss was caused by noise exposure in the 
service.  The doctor stated that "[i]n view of the normal pre-
enlistment audiogram [sic], [the Veteran's] exposure to 
significant gunfire in the National Guard and the appearance [of] 
hearing loss on his first annual railroad hearing test after his 
discharge from the military, it seems logical to conclude that 
the hearing loss was . . . service connected."  Unfortunately, 
the Board must discount the weight of this opinion with respect 
to the Veteran's right ear hearing loss.   While the doctor was 
correct that left ear hearing loss was shown on the first 
audiogram after the Veteran's National Guard service, in March 
1989, his right ear hearing loss was actually shown to be normal 
at this time, as discussed above.  The doctor's opinion is 
essentially premised on the March 1989 examination report.  
Accordingly, because the doctor was incorrect that right ear 
hearing loss was shown in March 1989, the Board cannot accord 
this opinion any weight with respect to the etiology of the 
Veteran's right ear hearing loss.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).  

In the July 2008 VA examination report, the examiner opined after 
reviewing the claims file and examining the Veteran that the 
Veteran's right ear hearing loss was less likely as not related 
to in-service noise exposure.  The examiner explained that there 
was no right ear hearing loss when the Veteran was examined after 
National Guard service in 1989.  Rather, the first documented 
hearing loss in the right ear was in 1991 when a mild hearing 
loss was found at 4000 Hertz.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's right ear hearing loss and his period of active 
service and period of service with the Army National Guard.  As 
discussed above, the Veteran did not have hazardous noise 
exposure or acoustic trauma during his period of active service 
from February 1962 to February 1970 and his right ear hearing was 
normal at separation.  The fact that the Veteran's right ear 
hearing loss did not manifest until January 1991, over 30 years 
since the Veteran separated from active duty in February 1970, 
weighs against a relationship to his first period of service.  

With regard to the Veteran's Army National Guard service from 
August 1982 to August 1983, the Board finds that while the 
Veteran was exposed to hazardous noise at that time and did not 
have significant noise exposure outside of his military service, 
the Veteran's right ear hearing loss is not related to his in-
service noise exposure.  The first audiogram of record after the 
Veteran's National Guard service is dated in March 1989, over 
five years after the Veteran's separation in August 1983, and 
shows normal hearing in the right ear.  The Board infers from 
this evidence that the Veteran's right ear hearing loss did not 
manifest during his period of National Guard service given the 
fact that he had normal hearing in the right ear several years 
thereafter.  Further, right ear hearing loss was not first 
documented until the Veteran's January 1991 private audiogram, 
which is dated over seven years after the Veteran separated from 
the National Guard in 1983.  The fact that the Veteran's right 
ear hearing loss did not manifest until a number of years after 
he separated from the National Guard weighs against a 
relationship between his right ear hearing loss and his period of 
National Guard service.  In this regard, there is no evidence of 
a continuity of symptomatology (i.e. right ear hearing loss) to 
bridge the lack of proximity in time between service separation 
in 1989 and the initial onset of right ear hearing loss in 1991.  
See 38 C.F.R. § 3.303(b).  The July 2008 VA examination report 
supports this finding, as the examiner stated therein that the 
Veteran's right ear hearing loss was not likely related to his 
National Guard service because his right ear hearing was shown to 
be normal in the March 1989 private audiogram.  Thus, the July 
2008 VA examination report further weighs against the Veteran's 
claim.

The Board acknowledges the statements by the Veteran and his 
wife, as well as a March 2004 statement by the Veteran's 
employer, that the Veteran did not have hearing loss until after 
his Army National Guard service.  The Board finds it credible 
that the Veteran experienced hearing loss soon after his National 
Guard service as he had a documented left ear hearing loss 
disability by March 1989.  Indeed, as discussed above, the 
Veteran had some documented hearing loss in the left ear as early 
as his January 1970 separation examination.  Thus, because the 
Veteran did have a left ear hearing loss disability by March 
1989, the fact that he experienced hearing loss soon after his 
Army National Guard service does not necessarily show that he had 
hearing loss in the right ear by the time he separated from the 
National Guard.  The July 2008 VA examination report, as well as 
the fact that the Veteran's right ear hearing loss did not 
manifest until over seven years after he separated from the 
National Guard, as discussed above, weighs against such a 
finding. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a right ear hearing loss disability must be denied.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right ear hearing loss 
disability is denied.


REMAND

In a July 2008 rating decision, service connection was granted 
for the Veteran's left ear hearing loss disability.  In a 
December 2008 notice of disagreement (NOD) the Veteran disputed 
the noncompensable evaluation of his left ear hearing loss 
disability.  A statement of the case (SOC) addressing the 
Veteran's NOD is not in the claims file.  Accordingly, the claim 
must be remanded so that the agency of original jurisdiction 
(AOJ) may provide the Veteran with a SOC on the issue of a 
compensable rating for his left ear hearing loss disability.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16- 92).  However, the issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Provide the Veteran with a SOC as to the 
issue of an initial compensable rating for a 
left ear hearing loss disability.  The 
Veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


